DRAPEAU, J.
This is a motion to dismiss appeals. It is based upon the ground that appellants are not persons interested in the estate of Louise E. Dabney, and are, therefore, not entitled to oppose or appeal from orders made in the probate court for ratable distribution.
This motion was pending, but was not included in the decision of this court on an application for supersedeas, filed December 28,1950. In view of asserted tax questions involved, it seemed advisable to expedite that matter.
The legal situation in this motion may be the controlling one in a decision of the appeals upon the merits: namely, whether persons seeking to recover an interest in properties held by the estate, and to establish such interest in actions in the superior court, are persons interested in the estate, within the meaning of Probate Code, section 1010.
This court is of the opinion that it will be in the interests of justice to dispose of this question, along with others in the appeals, after a review of the entire record, and with the aid of briefs and arguments on the merits.
The motion is denied without prejudice to its renewal when the matter is presented on the merits.
White, P. J., and Doran, J., concurred.